Title: Bernard Peyton to Thomas Jefferson, 27 September 1819
From: Peyton, Bernard
To: Jefferson, Thomas


					
						Dear Sir,
						
							Rich’d
							27 Septemr 1819
						
					
					Your two esteemed favors of the 18th: & 20th: current, with their enclosures, owing to some derangement in the Mails, did not reach me until Friday last, no inconvenience however had been experienced in relation to your note at the Farmers Bank, as I had pledged myself to the Board to endorse it, unless you had made some other arrangement with another more agreeable to yourself: I lost no time after the receipt of yours in putting my name on the note, which puts to rest all difficulty on the subject, & moreover, I beg leave to assure you that it in no way interferes with my arrangements at Bank, but is a source of great pleasure to me to be in a situation to render you an acceptable service, I was sorry you troubled yourself to apologise on the occasion, or hint at the idea of an equivalent in your Commission business, I assure you any trifling aid I have it in my power to render you from time to time, is done from feelings of the most disinterested friendship, nay indeed, affection, I feel for you, & will ever be repeated with delight when you will call on me.—I am tly aware of your situation in relation to Mr Gibson, & should consider it ungrateful to abandon him—I am far from desiring it.
					The Bla Note enclosed payable to me, has been ed, cancelled, & the other used in beg you will not omit to furnish always with a Blank, to renew, exposes us to some embarassment. understand there is some difficulty at the U. S. Bank in relation to the deed of Trust you enclosed, as respects the Trustee &C: &C:—the object of my mentioning it is merely to say that my name as Trustee is perfectly at your service if it will be of any use—
					I hope your expectations will be realised in relation to Col N., I am sure they should be
					Your Box of Books I sent by Col Randolph’s servant, the articles you speak of from Philadelphia & Alexandria are not yet received, when they are you shall be advised—
					
					
						With high respect & regard Dr sir
						Your Mo: Obd: Servt:
						
							B. Peyton
						
					
				